Citation Nr: 0914815	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
September 1967 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
PTSD and assigned a 30 percent evaluation.  The Veteran has 
taken exception to this rating, and the claim is ripe for 
appellate review.  

The Veteran appeared at a Videoconference Hearing before the 
undersigned in March 2009.  A transcript is associated with 
the claims file.  


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
hypervigilance, irritability, anger control problems, 
suicidal ideation, and inappropriate threatening behavior, 
among other symptoms, which is consistent with occupational 
and social impairment in most areas; his PTSD is not 
productive of total social or occupational inadaptability.  


CONCLUSION OF LAW

The criteria for a 70 percent initial rating5103, for PTSD, 
but no more than 70 percent, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.126, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While not required, it 
is noted that in this instance that VA requested the claimant 
to provide any evidence in his possession that pertains to 
the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the Veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The letters from the RO satisfy most of these mandates.  The 
Veteran did receive information as to what was required in 
order to receive a higher evaluation for his PTSD in December 
2007 and he was informed about the information and evidence 
that VA will seek to provide and the information and evidence 
he is expected to provide.  A supplemental statement of the 
case (SOC) re-adjudicated the claim, curing any defect as to 
information which was not provided prior to initial 
unfavorable actions.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Furthermore, post-decisional documentation 
set forth the criteria used in establishing a higher 
disability evaluation for PTSD, fully curing any presumed 
prejudice.  See Prickett, supra.

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.

However at the nature of the present appeal is somewhat 
different from the situation addressed in Vasquez-Flores.  
The present appeal involves the issue of a higher initial 
rating, not a claim for an increased rating.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Also see 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In 
Dunlap, the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does no attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In line with the reasoning set forth in these 
judicial decisions, the notice requirements addressed by the 
Court in Vasquez-Flores, supra, do not apply to an initial 
rating claim such as the one now on appeal to the Board.

Information was provided as to how a disability rating and 
effective date are established should the claim be granted 
(Dingess requirements).  Any prejudice raised by the timing 
of such notice is rebutted.  The decision herein represents a 
partial grant of benefit sought on appeal (i.e. an award of a 
70 percent rating).  The RO will effectuate this grant, to 
include assigning the appropriate effective date.  Since this 
decision denies the next highest rating of 100 percent under 
the applicable schedular criteria, the need for notice 
regarding the assignment of a rating or effective date is 
moot.  Dingess, supra.  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
and clinical reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the Veteran was provided a thorough VA 
psychiatric examination that is adequate for rating purposes.  
See 38 C.F.R. §§ 3.326, 3.327.  There is no further duty to 
provide an examination or psychiatric opinion.

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Increased Rating-PTSD

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

The Veteran was granted service connection for PTSD in a 
September 2004 rating decision and an initial rating of 30 
percent was assigned.  He has posited disagreement with the 
rating contending, in essence, that his disability is more 
disabling than currently evaluated.  The Board agrees.  

It is apparent in reviewing the record that the Veteran has 
been severely afflicted by psychiatric symptoms attributable 
to PTSD, and has had impairment in both occupational and 
social functioning.  He has not held employment since 1992, 
when he was terminated by the Boeing Corporation after a 
felony conviction.  The Veteran's Social Security 
Administration (SSA) records dated proximate to this time 
period reflects that the Veteran was exceptionally violent at 
this time, and had threatened to do harm to his mental health 
counselors.  In fact, the felony conviction in 1992 was the 
result of an episode of violence where the Veteran fired a 
rifle into a private residence due to his inability to 
control his anger.  In recent years, the Veteran has 
indicated that he continues to have significant problems with 
anger management, which he attributes to his PTSD, and he 
states that it has been necessary for him to move to western 
Washington State so that he can be isolated and away from 
people.  In VA clinical reports, the Veteran stated that he 
has only one friend (a fellow Veteran) that he sees only 
occasionally, and that he lives alone with only minimal 
contact with family members.  

Following the RO's initial rating of 30 percent, the 
Veteran's private psychologist submitted a statement to the 
RO in which he indicated that that rating did not adequately 
take into consideration the Veteran's psychiatric symptoms 
related to PTSD.  Specifically, in a November 2004 note, the 
psychologist stated that the Veteran's "symptom activity 
remains elevated," and that this elevation is perpetuated by 
news media reporting of the current war in Iraq.  A GAF score 
of 40 was assessed.  The clinician also noted diagnoses of 
alcohol dependence and a personality disorder but it is 
implicit through the psychologist's rationale (particularly 
his reference to the "level of symptoms") that the 
Veteran's PTSD is the main cause of his impaired occupational 
and social functioning.  The clinician (by referencing the 
legal criteria in Code 9411) stated that the Veteran's PTSD 
was productive of deficiencies in "most areas of social and 
occupational functioning," including gambling, which was 
listed as an example of an obsessional ritual.  

The Veteran was afforded a VA contract examination in March 
2008 to determine the severity of his PTSD.  In the 
associated report, the Veteran was also given a GAF score of 
40; however, it was noted that obsessional rituals, suicidal 
ideation, homicidal ideation, and impaired judgment were not 
manifestations of his PTSD.  Panic attacks were noted to 
occur less than once a week; but high anxiety attacks that 
forced the Veteran to withdraw from the causing situation 
were noted.  There was some memory impairment and his mood 
was described as a nearly continuous depressed state.  While 
no psychosis was found, the Veteran did exhibit 
suspiciousness of the intentions of others.  Hypervigilance, 
social isolation, and irritability/anger outbursts were all 
listed as symptoms of his PTSD.  

While suicidal or homicidal ideation was not exhibited in the 
March 2008 report, the Board notes that there is a history of 
the Veteran making threats to harm himself and others.  He 
has reported having a suicide plan to VA mental health 
workers.  He has made threats to damage himself and others 
and he has a criminal history of perpetrating violent acts 
with firearms.  In his Videoconference hearing with the 
undersigned, the Veteran stated that he contemplates suicide, 
and in a May 2008 clinical note, it was revealed that the 
Veteran made a threat to VA employees that he would "spill 
blood" due to his anger and frustration.  The psychologist 
who reported this behavior specifically noted that PTSD and 
antisocial impulses were causing the Veteran to escalate his 
language to threats of violence.  

The evidence of record clearly indicates that the Veteran is 
significantly impaired by his service-connected PTSD, and 
that the 30 percent evaluation does not adequately 
contemplate the severity of his symptoms.  There is more than 
one incident which shows the Veteran to have problems with 
violent behavior with both suicidal and homicidal ideation.  
He has shown anti-social behavior and impaired judgment, and 
his GAF score has consistently been reported as 40.  He has 
anger and impulse control problems, and has reacted violently 
toward VA staff members due to PTSD.  In considering all of 
the relevant evidence to include back to back GAF scale 
scores of 40, the Board determines that the disability 
picture attributable to PTSD more nearly approximates the 
criteria for an initial schedular rating of 70 percent.  See 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.   

There is no evidence that the Veteran has psychotic symptoms, 
to include hallucinations and his memory is only mildly 
impaired.  He is not disoriented to time or place, does not 
have communication problems, and is capable of managing his 
own funds.  It is also pertinent to note that the medical 
records and examination reports reflect that the Veteran is 
quite capable of relating his psychiatric history.  There 
were signs of neglect of his personal appearance due to 
mental illness in his March 2008 examination; however, he was 
not found to be unable to maintain minimum hygiene standards.  
The board finds that his PTSD is not manifested by total 
social or industrial inadaptability.  As this is the case, 
the criteria for the maximum 100 percent rating have not been 
met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.   

Regarding an extraschedular evaluation, the Board notes that 
the Veteran has been unemployed since 1992, and that this is 
due, in part, to his service-connected PTSD but other factors 
are apparent, to include a history of alcohol dependence and 
legal problems.  Moreover, a 70 percent rating takes into 
account severe industrial inadaptability or impairment in 
"most areas" of occupational and social functioning.  While 
the Veteran has had inpatient stays related to his PTSD, such 
hospitalizations have not been frequent, particularly in 
recent years.  While the Veteran's PTSD is certainly severe; 
the disability picture is not so unique as to be outside of 
the norm, and a referral to the Director of VA's Compensation 
and Pension Service for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  The evidence supports a 
higher initial rating of 70 but no more than 70 percent.  As 
the preponderance of the evidence is against a finding of 
total social or occupational impairment, the doctrine of 
reasonable doubt is not applicable to this aspect of the 
claim.   38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial 70 percent disability evaluation 
for PTSD is granted, subject to the statutes and regulations 
applicable to the payment of VA benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


